Citation Nr: 0722149	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active service from December 1962 until 
November 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The veteran's diabetes mellitus is not shown to require 
insulin, a restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
  
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2003 and February 2004.  
Additionally, a letter was sent in February 2006, providing 
information concerning the assignment of a disability rating 
and an effective date for benefits, as required under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any supporting information not in the 
record of evidence that needs to be obtained in order to 
fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Merits of the Claim

The veteran was initially granted service connection for 
diabetes mellitus in a July 2002 rating decision, with a 20 
percent evaluation under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  The veteran contends that he is entitled to a higher 
evaluation, since he takes insulin, follows a restricted 
diet, and follows an exercise regimen.  Since the 
preponderance of the evidence of record is against the 
veteran's claim, the appeal will be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted if the diabetes mellitus required insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation would require 
insulin, a restricted diet, and regulation of the veteran's 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent evaluation would 
require insulin, a restricted diet, a regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, and 
complications that would not be compensable if separately 
evaluated.  Finally, a 100 percent evaluation would require 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, and either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The veteran's original 20 percent evaluation was based on 
various VA outpatient treatment records, including a February 
2001 record, which was the first evidence of record of 
diabetes mellitus and his treatment with insulin.  Later VA 
outpatient treatment records indicated that the veteran was 
also on a diet plan and an exercise program.  

A February 2003 statement from the veteran's treating 
physician, E.M., M.D., indicated that the veteran was 
undergoing treatment for diabetes, including a restricted 
diabetic diet and a prescribed exercise program.  

In June 2004, the veteran was provided a VA diabetes mellitus 
examination.  The VA examiner found the veteran to have Type 
2 diabetes mellitus requiring insulin therapy and no evidence 
of complications.  The VA examiner noted that the veteran was 
attempting to follow a restricted diet and to lose weight.  
Additionally, the veteran had no restriction of activities.  

Based on the evidence, the Board finds that the veteran does 
not meet the criteria for the higher 40 percent evaluation. 
The veteran is clearly being treated for diabetes with 
insulin; however, there is no evidence that the veteran's 
diabetes requires regulation of activities.  Although the 
veteran has stated that he is limited in his ability to 
follow his exercise program, medical examiners have not 
reported any limitation in his activities, but indeed have 
reported the opposite information - that the veteran has a 
prescribed exercise program.  

Therefore, in the absence of evidence that the veteran's 
diabetes requires insulin, a restricted diet, and a 
regulation of activities, the veteran does not meet the 
criteria for the next higher 40 percent evaluation. 
Accordingly, the Board concludes that an initial evaluation 
in excess of 20 percent for diabetes mellitus is not 
established.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for Type 2 diabetes mellitus is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


